Herbert, J.,
dissenting. The majority announces quite clearly, particularly in view of the facts at bar, that prejudice to a defendant will be presumed in cases where Crim. R. 11(C)(2) is not scrupulously followed.
A presumption of prejudice can be proper where a defendant has been denied counsel. However, in my opinion, it is a serious mistake to extend the rule of presumed prejudice when it is not imperative to the interests of justice to do so.
The evidence necessary to present a case against this defendant will be three years cold in January of 1977. Has its viability been forever lost to the state? How will a jury, not knowing of these appellate proceedings, view an attempt to prove guilt of an aggravated murder in a trial conducted three and one-half years after the fact, when the defendant was arrested four days after the crime?
■ I would reverse the judgment appealed from and reinstate the judgment of the trial court.
Celebrezze, J., concurs in the foregoing dissenting opinion.